DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2019 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 12/02/2021 is acknowledged.  Applicant’s request for rejoinder of the method claims is acknowledged upon the finding the claims are in condition for allowance. 

Status of Claims
Claims 1-30 are pending in this application.  Claims 11-30 have been withdrawn from examination as being directed to a nonelected invention.  Claims 1-10 are examined in this Office Action.

Claim Interpretation
The phrase “honeycomb microstructure” (claim 9) is interpreted to mean a highly porous microstructure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

1.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shelby et al (2010/0028849)(Shelby) in view of Nasert et al (US2017/0049930)(Nasert).
Shelby discloses a devitalized acellular matrix for cell culture [0004].  Shelby discloses the tissue is mammalian devitalized and acellular (the claimed “decellularized”) [0016] tissue, can act as a scaffold for cellular ingrowth (the claimed “carrier for cell culture”) and can originate from a human [0040] (claim 1; claim 2 (the claimed “human donor”)).  
Shelby discloses [0004] the tissue can be dermis (the claimed “skin tissue”) (claim 4).
Regarding claim 6, Shelby discloses the tissue can be micronized [0023].
Regarding claims 7 and 8, Shelby discloses the tissue is treated with a processing solution comprising trypsin or dispase [0020] (the claimed “digested”) (claim 7) and treated with ozone [0024] to cross-link (claim 8) the tissue (the claimed” functionalized;” claim 7).
Shelby differs from the claims in that the document fails to disclose microcarriers having a particle size ranging from about 10 microns to about 600 microns. However, Nasert cures the deficiency.

Regarding claim 2, Nasert discloses the tissue can be from a human [0035] (the claimed “human donor”).
Regarding claim 3, Nasert discloses the decellularized mammalian tissue can originate from a mature adult human donor [0035](the claimed “adult tissue”).
Regarding claim 4, Nasert discloses [0035] the tissue can originate from articular cartilage.
Regarding claim 5, Nasert discloses [0035] the cartilage particle can be obtained from cartilage fibers which are allogenic to the patient, thereby disclosing the claimed “microcarrier is compatible with cells harvested from mammalian tissue of a same type as the decellularized mammalian tissue.” 
It would have been obvious to one of ordinary skill to modify the devitalized and acellular (“decellularized”) microcarrier of Shelby by choosing a particle size being about 10 micrometers (10 microns) to about 600 micrometers (600 microns) as disclosed by Nasert in view of the teachings of Nasert that the particles of that size can be utilized as an implant for the delivery of cells and allowing for the ingrowth of tissue [0034].  One of ordinary skill would have had a reasonable expectation of success in view of the teachings of Nasert that the cartilage implants are a tissuegenic matrix [0034].

2.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shelby et al (20100028849)(Shelby) in view of Nasert et al (US 2017/0049930)(Nasert) as applied to claims 1-8 above and further in view of Lelkes et al (US 2008/0213389) (Lelkes).  The teachings of Shelby and Nasert above are incorporated herein in their entirety. 

Lelkes discloses [0025] biologically active scaffolds obtained by lyophilization having pore sizes of about 20 microns or pores having an average diameter of about 10 microns [0046], both values falling within the claimed range of “about 2.5 micrometers (micron)s to about 20 micrometers (microns)” (claim 10).  Lelkes also discloses [0025] the scaffolds were highly porous (>80%) thereby disclosing the scaffold has the claimed “honeycomb microstructure” (claim 9).
It would have been obvious to one of ordinary skill to modify the microcarrier of Shelby and Nasert by forming a highly porous microstructure (“honeycomb microstructure”) having pore sizes of about 20 microns in view of the teachings of Lelkes [0025] that the porosity and pore size helps to accommodate cells and direct cell growth and tissue regeneration. One of ordinary skill would have had a reasonable expectation of success in utilizing microcarriers having a high porosity and 20 micron size pores in view of the teachings of Lelkes disclosing that neural cells were able to populate the scaffolds (microcarriers) and undergo neuronal differentiation [0025].

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/           Primary Examiner, Art Unit 1632